DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status:
Claims 3, 4, 10, 11, 17, and 19 have been cancelled.
Claims 1-2, 5-9, 12-16, 18, and 20 are pending and examined below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

“transform estimator” in claim 18,
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Claim 18: Paragraph 0056, The transform estimator 22 is a digital signal processor, a general processor, an application specific integrated circuit (ASIC), field programmable gate array (FPGA), control processor, digital circuitry, analog circuitry, graphics processing unit, combinations thereof, or other now known or later developed device for transforming data to the frequency domain and/or calculating the relative frequency-dependent backscatter coefficient. The transform estimator 22 is configured by hardware, firmware, and/or software, such as operating pursuant to instruction provided in the memory 28 or a different memory. In one embodiment, the transform estimator 22 is a digital signal processor, ASIC, or FPGA specifically for applying a Fourier transform, and another device (e.g. calculator or processor) calculates the coefficient from an output of the transform device. In other embodiments, the transform estimator 22 is a programmable device that performs both the transform and calculation.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 5, 9, 12, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over by U.S. Patent Application Publication No. 2012/0259225 to “Tashiro”, in view of U.S. Patent Application Publication No. 2005/0053305 to Li et al. “Li”, further in view of Non-Patent Literature: “Tissue characterization by imaging the local frequency dependent relative backscatter coefficient” to Jenderka et al. “Jenderka”, as evidenced by Non-Patent Literature: “Validity of real time ultrasound in the diagnosis of hepatic steatosis: A prospective study” to Dasarathy et al. “Dasarathy”, and Non-Patent Literature: “Noninvasive Diagnosis of Nonalcoholic Fatty Liver Disease and Quantification of Liver Fat Using a New Quantitative Ultrasound Technique” to Lin et al. “Lin”, and further in view of U.S. Patent Application Publication No. 2016/0327524 to Wang et al. “Wang”.  

Regarding claim 1, Tashiro discloses identifying first (Fig. 3, Ref. R2) and second (Fig. 3, Ref. R1) regions of interest in a scan region of a patient, the first region positioned in a kidney (“R2…in the region of the renal cortex of the kidney”, Paragraph 0070) and the second region positioned in a liver (“R1 in the region of the live”, Paragraph 0067).  Tashiro discloses using a region of interest setting unit for setting a region of interest containing at least part of a liver and at least part of a kidney of the subject (Paragraph 0014).  Tashiro teaches setting region of interest, R1, to the liver (Paragraph 0067) and a region of interest, R2, to the renal cortex (Paragraph 0070), which is part of the kidney.
Tashiro further discloses receiving, from the medical diagnostic ultrasound scanner, ultrasound data representing acoustic echoes from the first (“reception data for the B mode images”, Paragraph 0070, 0073) and second regions (“reception circuit…receive the ultrasonic beam with the transmission focus formed at the lattice points E”, Paragraph 0068).  
Tashiro discloses a CPU (Paragraph 0054), which may include individual components such as a signal processor, DSC, image processor, display controller, hepatorenal contrast calculator, and an operation program for causing the CPU to perform various kinds of processing (Paragraph 0054) on the reception data (Paragraph 0055).  The CPU would read on a transform processor, wherein the processing reads on transforming.

However, Tashiro does not disclose wherein the ultrasound data comprising in-phase and quadrature or radio frequency data output from a receive beamformer of the medical diagnostic ultrasound scanner.
Li teaches wherein the ultrasound data comprising in-phase and quadrature (“in-phase and quadrature”, Paragraph 0025) or radio frequency data output from a receive beamformer (“beamformer”, Paragraph 0019; Fig. 1, Ref. 12; “analog radio frequency (RF) echo signal inputs to beamformer 12 from a transducer array 34”, Paragraph 0020) of the medical diagnostic ultrasound scanner (“ultrasound imaging system”, Paragraph 0019).  Li discloses an image reconstructed from data processed from a B-mode processor (Paragraph 0020), wherein the data is in-phase and quadrature (Paragraph 0025).  Additionally, Li teaches acquiring images of a liver (Paragraph 0032) wherein the image could also contain a kidney (0041).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Tashiro’s invention, wherein the ultrasound data comprising in-phase and quadrature or radio frequency data output from a receive beamformer of the medical diagnostic ultrasound scanner, as taught by Li, in order to impart a proper time delay to each echo signal that is reflected from an observation region and sums them to provide a single echo signal which accurately indicates the total ultrasonic energy reflected from the region (Li, Paragraph 0024).
However, the modifications of Tashiro and Li do not disclose:

calculating, by a transform processor of the medical diagnostic ultrasound scanner, first and second spectra for the first and second regions, respectively, from the ultrasound data as the in-phase and quadrature or radio frequency data; and
determining, by the transform processor, a relationship of the first spectrum with the second spectrum.
Jenderka teaches a method for backscatter coefficient imaging (Title) with a medical diagnostic ultrasound scanner (“B-mode system”, “digital B-mode system Ultramark 9 HDI”, Page 270: Method).  Jenderka teaches calculating first and second spectra for the first and second regions, respectively, from the ultrasound data.  
Jenderka discloses using a PC and calculating averaged backscatter spectrum and an internal (roi of the same medium) reference spectrum vs. frequency (digitized rf echo data transferred to interface of a PC, Page 271, Section 2: Method; Page 272, Section 2.2: Estimation of acoustical Parameters).  As seen in Fig. 1, the backscattered spectrum is derived from “rf echo signals”, this reads on the ultrasound data comprising radio frequency data output of the medical diagnostic ultrasound scanner.  Additionally, in obtaining the spectrums, the “rf echo data” is converted to a frequency domain as evidenced in Fig. 1 with the “frequency” label on the x-axis for the averaged spectrum, reference spectrum, and relative backscatter coefficient spectrum plots.   This infers that the PC has a transform processor that transforms the rf echo data into frequency data.  This is similar to what is disclosed in the instant specification (Specification, Paragraphs 0056-0058), where a processor transforms IQ (in-phase or quadrature) data or RF data to the frequency domain, wherein the spectrum for a given region is an average or other combination of spectra from different sub-sets of data for the region.

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as disclosed by Tashiro and Li, by applying the method of calculating backscatter coefficients to the ultrasound imaging system of Tashiro and modifying calculating the hepatorenal ratio as disclosed by Tashiro to incorporate the use of the calculated backscatter coefficients by calculating first and second spectra for the first and second regions, respectively, from the ultrasound data and determining a relationship of the first spectrum with the second spectrum, as taught by Jenderka, in order to be able to detect mild forms of steatosis (fatty liver), as evidenced by Dasarathy, since using conventional b-mode ultrasound results in significantly reduced sensitivity to measure fatty liver parameters, when steatosis is less than 20% (Dasarathy, Page 1066, Right column), while measuring for backscatter coefficient can accurately diagnose and quantify hepatic steatosis (Page 7, Conclusion and future studies), as evidenced by Lin.

However, the modifications of Tashiro, Li, and Jenderka do not disclose displaying a slope of the relationship over frequency or an intercept of the relationship over frequency of the first spectrum relative to the second spectrum from the in-phase and quadrature or radio frequency data, the slope or intercept related to fatty liver disease.  
Wang teaches in a similar field of endeavor, photoacoustic spectrum analysis (Paragraphs 0017, 0040-0042).  Wang teaches calculating a slope of the relationship over frequency or an intercept of the relationship over frequency from radio frequency data, the slope or intercept related to fatty liver (Paragraph 0041, Fig. 4b).  Although in photoacoustics, light (laser) is used for excitation, the received signal is an ultrasonic (Paragraph 0004) or radiofrequency, RF, signal (Paragraphs 0041, 0046, 0053).  Wang teaches quantifying the RF signal by generating three spectral parameters of the linear fit to the signal power spectrum, including intercept, midband fit, and slope (Paragraph 0041) that can be used to differentiate various liver conditions, including normal, steatosis, and fibrosis (Paragraph 0041).  Wang teaches that fatty liver can be differentiated from normal liver since fatty liver had high slope values yet lower intercept (Paragraph 0073, Table 1). Wang additionally teaches that the spectrum analysis can be applied to the kidney (Paragraphs 0038, 0109).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Tashiro, Li, and Jenderka, wherein the method includes calculating a slope of the relationship over frequency or an intercept of the relationship over frequency from radio frequency data, the slope or intercept related to fatty liver, as taught by Wang, in order to 
Therefore, in determining a hepatorenal ratio of the live relative to the kidney as disclosed by Tashiro, one could calculate the backscatter spectrum of the two regions as taught by Jenderka, and incorporating the spectral analysis of Wang to generate slope and intercept values, in order utilize other known mathematical techniques to improve calculating a hepatorenal ratio, where the technique is system-independent, and therefore in displaying the hepatorenal ratio as disclosed by Tashiro, the ratio could be the ratio of the slope or intercept of the liver region relative to the kidney region.  This would read on displaying, on a display, a slope of the relationship over frequency or an intercept of the relationship over frequency of the first spectrum relative to the second spectrum from the in-phase and quadrature or radio frequency data, the slope or intercept related to fatty liver disease.  

Regarding claim 2, the modifications of Tashiro, Li, Jenderka, and Wang disclose all the features of claim 1 above.
Tashiro further teaches wherein identifying comprises identifying the first and second regions with user input of two or three-dimensional designations of the first and second regions on a B-mode image generated by the medical diagnostic ultrasound scanner.  Tashiro teaches the operator operates the operating unit (Ref. 15), which is used to perform input operations (Paragraph 0052), to obtain a B mode image that contains a least a part of a liver and a part of the kidney as seen in Fig. 3 (Paragraph 0065).  Further, as illustrated in Fig. 3, the operator can set region of interest R1 and R2 of two dimensional designations (Paragraph 0067, 0070; Fig. 3).  This reads on the operator (user) using user input to identify first and second regions on a B-mode image.  

Regarding claim 5, the modifications of Tashiro, Li, Jenderka, and Wang disclose all the features of claim 1 above. 
Jenderka further discloses wherein calculating comprises Fourier transforming the ultrasound data for the first region and Fourier transforming the ultrasound data for the second region.  Jenderka discloses for each region of interest, the spectrum is calculated by FFT, which one skilled in the art would understand to mean Fast Fourier Transform (Page 271, Paragraph above 2.1. Diffraction Correction), which reads on Fourier transforming.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified the system as described by Tashiro, Li, Jenderka, and Wang, wherein calculating comprises Fourier transforming the ultrasound data for the first region and Fourier transforming the ultrasound data for the second region, as taught by Jenderka, in order to obtain spectral data (spectrum) of the first and second regions to determine the backscatter coefficient.

Regarding claim 9, the modifications of Tashiro, Li, Jenderka, and Wang disclose all the features of claim 1 above. 
Jenderka further discloses wherein determining the relationship comprises determining a relative frequency-dependent backscatter coefficient as the relationship.  Jenderka discloses the relative backscatter coefficient is then given by the ratio between the averaged backscatter spectrum and an internal (roi in the same medium) reference spectrum (Page 272, Section: 2.2. Estimation of acoustical Parameters), wherein the averaged backscatter spectrum is from a large, first ROI, (Page. 273) and the internal reference spectrum is from a second ROI in the same medium.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified the system as described by Tashiro, Li, Jenderka, and Wang wherein determining the relationship comprises determining a 

Regarding claim 12, the modification of Tashiro, Li, Jenderka, and Wang disclose all the features of claim 1 above.  
Wang further teaches wherein the slope or intercept comprises a value in decibels (See Table 1, Paragraph 0073; See Fig. 4b, Y-axis label; “power spectrum of the radiofrequency PA signals in DB”, Paragraph 0053).  

Regarding claim 18, Tashiro discloses outputting samples for different regions of a patient, the different regions being a liver region and a kidney region.  Tashiro discloses a controller that controls the transmission and receptions circuits to transmit and receive ultrasonic beam (read as output) (Paragraph 0068) to an area with at least part of a liver and part of a kidney (Paragraph 0065), which reads on different regions being a liver region and a kidney region.  Tashiro further discloses determining the hepatorenal contrast, which is calculated as a ratio between the liver and kidney regions (Paragraph 0070) which is related to fatty liver disease (Paragraph 0003), wherein a fatty liver tends to increase the hepatorenal ratio contrast (Paragraph 0003).  Additionally, Tashiro discloses a display (“monitor”, Fig. 1, Ref. 8) configured to display an image (Fig. 4) showing the value related to fatty liver disease (“value of hepatorenal contrast”, Fig. 4, Ref. 34).  
However, Tashiro does not disclose a receive beamformer configured to output samples for different regions of a patient, the different regions being a liver region and a kidney region, the samples being in-phase and quadrature or radio frequency signals.

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Tashiro’s invention, wherein the system includes a receive beamformer and the samples being in-phase and quadrature or radiofrequency signals, as taught by Li, in order to impart a proper time delay to each echo signal that is reflected from an observation region and sums them to provide a single echo signal which accurately indicates the total ultrasonic energy reflected from the region (Li, Paragraph 0024).
However, the modifications of Tashiro and Li do not disclose a system for estimating frequency-dependent relative backscatter coefficient and a transform estimator configured to transform the samples into frequency-dependent backscatter for the different regions, to calculate a ratio of the frequency-dependent backscatter of the different regions as the frequency-dependent relative backscatter coefficient.
Jenderka teaches a system for estimating frequency-dependent relative backscatter coefficient, the system comprising: a transform estimator (“PC”, Page. 271, line 3) configured to transform (“FFT”, Page 271, Paragraph above Section: 2.1. Diffraction Correction) the samples into frequency-dependent backscatter (Fig. 1) for the different regions and to calculate a ratio of the frequency-dependent backscatter of the different regions as the frequency-dependent relative backscatter coefficient (Page 274, Section: 3.2. Prostate).  Jenderka discloses a B-mode system (Page 270, Section: 2. Method) for ultrasound, with a PC coupled to it (Page 271, lines 1-3) for imaging the local frequency dependent relative backscatter coefficient (Title).  Jenderka discloses the system transforms the received backscatter signal using FFT to 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Tashiro's invention, wherein the ultrasound imaging system of Tashiro is a system for estimating frequency-dependent relative backscatter coefficient, and contained a transform estimator configured to transform the samples into frequency-dependent backscatter for the different regions, to calculate a ratio of the frequency-dependent backscatter of the different regions as the frequency-dependent relative backscatter coefficient, as taught by Jenderka, in order to be able to detect even mild forms of steatosis, as evidenced by Dasarathy, since using conventional b-mode ultrasound results in significantly reduced sensitivity to measure fatty liver parameters, when steatosis is less than 20% (Dasarathy, Page 1066, Right column), while measuring for backscatter coefficient can accurately diagnose and quantify hepatic steatosis (Page 7, Conclusion and future studies), as evidenced by Lin.  
Additionally, although Jenderka teaches calculating the relative backscatter using a region of interest within an organ (such as a prostate) and then a reference that is the whole organ, it would be obvious that when applied to the liver, the kidney would be the reference as disclosed by Tashiro, and using the kidney as a reference is well known in the art as evidenced by Dasarathy (Page 1062, Patients and methods).

Wang teaches calculating a slope of the relationship over frequency or an intercept of the relationship over frequency from radio frequency data, the slope or intercept related to fatty liver (Paragraph 0041, Fig. 4b).  Although in photoacoustics, light (laser) is used for excitation, the received signal is an ultrasonic (Paragraph 0004) or radiofrequency, RF, signal (Paragraphs 0041, 0046, 0053).  Wang teaches quantifying the RF signal by generating three spectral parameters of the linear fit to the signal power spectrum, including intercept, midband fit, and slope (Paragraph 0041) over a frequency range (See Fig. 4b, Fig. 12), that can be used to differentiate various liver conditions, including normal, steatosis, and fibrosis (Paragraph 0041).  Wang teaches that fatty liver can be differentiated from normal liver since fatty liver had high slope values yet lower intercept (Paragraph 0073, Table 1). Wang additionally teaches that the spectrum analysis can be applied to the kidney (Paragraphs 0038, 0109).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Tashiro, Li, and Jenderka, wherein the method includes calculating a slope of the relationship over frequency or an intercept of the relationship over frequency from radio frequency data, the slope or intercept related to fatty liver, as taught by Wang, in order to incorporate spectral analysis to provide system-independent quantitative results, that can address the stochastic nature of tissue microstructure and lead to measurements that are quantitative and repeatable (Paragraph 0040).
Therefore, in determining a hepatorenal ratio of the live relative to the kidney as disclosed by Tashiro, one could calculate the backscatter spectrum of the two regions as taught by Jenderka, and incorporating the spectral analysis of Wang to generate slope and intercept 

Regarding claim 20, the modification of Tashiro, Li, Jenderka, and Wang disclose all the features in claim 18 above.
Jenderka further discloses the system transforms the backscatter data using FFT (Fast Fourier Transform) to generate the backscatter spectrum (Page 271), wherein the backscatter data is frequency dependent (Page 270, Introduction), and therefore the backscatter spectrum would also be frequency dependent.  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified the system as described by Tashiro, Li, Jenderka, and Wang, wherein the method includes calculating a ratio of the frequency-depending backscatter from the different areas, as taught by Jenderka, in order to determine the backscatter coefficient to use as an improved metric to determine disease states.

Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tashiro as applied to claim 1 above, and further in view of NPL: “A theoretical comparison of attenuation measurement techniques from backscattered ultrasound echoes” to Labyed et al. “Labyed”.

Regarding claim 6, the modifications of Tashiro, Li, Jenderka, and Wang disclose all the features in claim 1 above.
However, the modifications of Tashiro, Li, Jenderka, and Wang do not disclose wherein calculating the first spectrum comprises calculating line spectra along each scan line in the first region interest and averaging the line spectra, the first spectrum comprising the average of the line spectra.
Labyed teaches in a similar field of endeavor of processing backscattered ultrasound data, using imaging data and spectral analysis, for accurately determining the local ultrasonic properties within a region of interest in tissue (Abstract), which is reasonably pertinent to the instant application since the instant application is also using ultrasound imaging data and spectral analysis to determine the backscatter coefficient properties of biological tissue.   Although the data used by Labyed are simulated backscattered signals, the processing method would still be the same.  Therefore, Labyed’s teachings are reasonably pertinent since it teaches a solution to a problem similar to the problem stated forth in the instant application (MPEP 2141.01(a)).  
Labyed discloses calculating the first spectrum comprises calculating line spectra along each scan line in the first region interest and averaging the line spectra, the first spectrum comprising the average of the line spectra.  Labyed discloses each radio frequency echo line of the ROI is partitioned into several overlapping time-gated window (Page 2317, left column, last paragraph).  Fourier transform is applied to every window, and the power spectra of the windows that correspond to the same depth are averaged (Page. 2317, right column, first paragraph).  The windows for each ROI read on scanlines, and Fourier transforming each window reads on calculating the line spectra along each scan line, and averaging the windows read on averaging the line spectra.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by 

Regarding claims 7 and 8, the modifications of Tashiro, Li, Jenderka, and Wang disclose all the features in claim 1 above.
However, the modifications of Tashiro, Li, Jenderka, and Wang do not disclose wherein determining the relationship comprises: determining a ratio of the first spectrum to the second spectrum and subtracting a logarithm of the first spectrum from a logarithm of the second spectrum.
Labyed teaches in another embodiment wherein determining the relationship comprises determining a ratio of the first spectrum to the second spectrum and subtracting a logarithm of the first spectrum from a logarithm of the second spectrum (p.2318, “The spectral log difference method”; Equations 10-12).  Labyed discloses using the spectral log difference method which obtains an estimate of the attenuation coefficient slope by calculating the slope of the straight line that fits the log ratio of the two power spectra from the proximal and distal segments of the region of interest (Page 2316, second column).  The log ratio between the two power spectra from the proximal and distal segments reads on a ratio between the first spectrum and the second spectrum.
Further, Labyed discloses in the spectral log difference method, the log ratio is the difference between the natural logarithm yields of the power spectrum of the proximal and distal 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to be motivated to have modified the system described by Tashiro, Li, Jenderka, and Wang and disclose wherein determining the relationship comprises determining a ratio of the first spectrum to the second spectrum and subtracting a logarithm of the first spectrum from a logarithm of the second spectrum, as taught by Labyed, in order correct for the diffraction effects for estimating the ultrasound attenuation coefficient (Labyed, Page 2316, right column), so that the a more accurate ultrasound attenuation coefficient can be used to characterize tissue pathologies (Labyed, Page. 2316, left column).

Claims 13, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over by Tashiro, in view of Jenderka, as evidenced by Dasarathy and Lin, and further in view of Wang.

Regarding claim 13, Tashiro discloses a non-transitory computer readable storage medium having stored therein data representing instructions executable by a programmed processor for ultrasound imaging.  Tashiro discloses a storage unit (Fig. 1, Ref. 16) that stores operation program and may be constituted by a recording medium such as a hard disk, a flexible disk, an MO, an MT, a RAM, a CD-ROM, a DVD-ROM (Paragraph 0053), that read on a non-transitory computer readable storage medium.  Tashiro further discloses a controller that controls the components in the ultrasound diagnostic apparatus based on instructions from the operating unit (Paragraph 0051) that are stored as operation program in the storage unit (Paragraph 0053).  This reads on the storage unit containing instructions executable by a programmed processor for ultrasound imaging.    

However, Tashiro does not disclose performing backscatter coefficient ultrasound imaging, measuring acoustic backscatter, transforming the acoustic backscatter from the different areas into frequency- dependent backscatter, and determining a relative backscatter coefficient from the frequency-dependent backscatter between the different areas.
Jenderka teaches performing backscatter coefficient ultrasound imaging (“imaging the local frequency dependent relative backscatter coefficient”, Page 270, Abstract; “B-mode system”, Page 271, line 2) and measuring acoustic backscatter (“acquisition of backscattered signals”, Page 271, line 1). 
Jenderka further teaches transforming (“FFT”, Page 271, Paragraph above Section: 2.1. Diffraction Correction) the acoustic backscatter from the different areas into frequency-dependent backscatter.  Jenderka teaches acquiring backscattered signals from prostates (Page 271, line 1), the scan lines for each region of interest is calculated by FFT (Fast Fourier Transform) to form a spectrum over a frequency range.  This reads on transforming the acoustic 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Tashiro's invention, by applying the instructions for calculating backscatter coefficients to the ultrasound imaging system of Tashiro and modifying calculating the hepatorenal ratio as disclosed by Tashiro to incorporate the use of the calculated backscatter coefficients by calculating first and second spectra for the first and second regions, respectively, from the ultrasound data and determining a relationship of the first spectrum with the second spectrum, as taught by Jenderka, in order to be able to detect even mild forms of steatosis, as evidenced by Dasarathy, since using conventional b-mode ultrasound results in significantly reduced sensitivity to measure fatty liver parameters, when steatosis is less than 20% (Dasarathy, Page 1066, Right column), while measuring for backscatter coefficient can accurately diagnose and quantify hepatic steatosis (Page 7, Conclusion and future studies), as evidenced by Lin.  
Additionally, although Jenderka teaches calculating the relative backscatter using a region of interest within an organ (such as a prostate) and then a reference that is the whole organ, it would be obvious that when applied to the liver, the kidney would be the reference as 
However, the modifications of Tashiro and Jenderka do not disclose displaying a slope, intercept, or an average over frequency range of the frequency dependent backscatter from the different areas.  
Wang teaches calculating a slope of the relationship over frequency or an intercept of the relationship over frequency from radio frequency data, the slope or intercept related to fatty liver (Paragraph 0041, Fig. 4b).  Although in photoacoustics, light (laser) is used for excitation, the received signal is an ultrasonic (Paragraph 0004) or radiofrequency, RF, signal (Paragraphs 0041, 0046, 0053).  Wang teaches quantifying the RF signal by generating three spectral parameters of the linear fit to the signal power spectrum, including intercept, midband fit, and slope (Paragraph 0041), over a frequency range (See Fig. 4b, Fig. 12), that can be used to differentiate various liver conditions, including normal, steatosis, and fibrosis (Paragraph 0041).  Wang teaches that fatty liver can be differentiated from normal liver since fatty liver had high slope values yet lower intercept (Paragraph 0073, Table 1). Wang additionally teaches that the spectrum analysis can be applied to the kidney (Paragraphs 0038, 0109).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Tashiro and Jenderka, wherein the method includes calculating a slope of the relationship over frequency or an intercept of the relationship over frequency from radio frequency data, the slope or intercept related to fatty liver, as taught by Wang, in order to incorporate spectral analysis to provide system-independent quantitative results, that can address the stochastic nature of tissue microstructure and lead to measurements that are quantitative and repeatable (Paragraph 0040).
Therefore, in determining a hepatorenal ratio of the live relative to the kidney as disclosed by Tashiro, one could calculate the backscatter spectrum of the two regions as taught 

Regarding claim 15, the modifications of Tashiro, Jenderka, and Wang disclose all the features of claim 13 above.
Jenderka further discloses wherein transforming comprises Fourier transforming.  Jenderka discloses using FFT (Fast Fourier Transform) to generate the backscatter spectrum (Page. 271, Paragraph above 2.1. Diffraction Correction), which reads on Fourier transforming.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified the system as described by Tashiro, Jenderka, and Wang, wherein calculating comprises Fourier transforming the ultrasound data for the first region and Fourier transforming the ultrasound data for the second region, as taught by Jenderka, in order to obtain spectral data (spectrum) of the first and second regions to determine the backscatter coefficient.

Regarding claim 16, the modification of Tashiro, Jenderka, and Wang disclose substantially all the features set forth in claim 13 above.
Jenderka teaches wherein determining comprises calculating a ratio of the frequency-depending backscatter from the different areas.  Jenderka teaches the relative backscatter coefficient is given by the ratio between the averaged backscatter spectrum and an internal (roi 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified the system as described by Tashiro, Jenderka, and Wang, wherein the method includes calculating a ratio of the frequency-depending backscatter from the different areas, as taught by Jenderka, in order to be able to detect even mild forms of steatosis, as evidenced by Dasarathy, since using conventional b-mode ultrasound results in significantly reduced sensitivity to measure fatty liver parameters, when steatosis is less than 20% (Dasarathy, Page 1066, Right column), while measuring for backscatter coefficient can accurately diagnose and quantify hepatic steatosis (Lin, Page 7, Conclusion and future studies), as evidenced by Lin.  
Additionally, although Jenderka teaches calculating the relative backscatter using a region of interest with an organ (such as a prostate) and then a reference that is the whole organ, it would be obvious that when applied to the liver, the kidney would be the reference as disclosed by Tashiro, and using the kidney as a reference is well known in the art as evidenced by Dasarathy (Dasarathy, Page 1062, Patients and methods) and would read on the frequency depending backscatter being from different areas.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tashiro as applied to claim 13 above, and further in view of Li.

Regarding claim 14, the modifications of Tashiro, Jenderka, and Wang disclose all the features in claim 13 above. 
	Li teaches wherein measuring comprises receive beamforming (Paragraph 0024) from two or three-dimensional regions of interest (“linear scan, shown in FIG. 4, is performed by scanning a rectangular 2D region 60 in a direction along an x-axis.”, Paragraph 0023).  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Tashiro, Jenderka, and Wang, wherein measuring comprises receive beamforming from two or three-dimensional regions of interest, as taught by Li, in order to impart a proper time delay to each echo signal that is reflected from an observation region and sums them to provide a single echo signal which accurately indicates the total ultrasonic energy reflected from the region (Li, Paragraph 0024) and form a two-dimensional image (Paragraph 0020).

Response to Arguments
Applicant’s arguments with respect to claims 1, 2, 5-9, 12-16, 18 and 20 have been considered but are moot because the arguments do not apply to any of the combinations of references being used in the current rejection.  However, arguments that are pertinent to the current rejections are addressed below.
Applicant contends that for independent claim 1 that the combination of Tashiro, Jenderka, and Li do not disclose determination of a relationship of spectra from radio frequency data or in-phase and quadrature data to display information of that relationship as related to fat fraction (Page 7, Arguments) and the combinations of Tashiro, Jenderka, and Li do not teach a relationship from the RF data of two spectra (Page 7, Arguments).
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
As disclosed in the rejection above, Tashiro discloses determining a relationship (hepatorenal ratio) for the kidney and liver using ultrasound B-mode imaging from radio frequency data to determine the likelihood of fatty liver.  Jenderka teaches determining backscatter spectra from RF data, to analyze tissue state of organs.  The examiner uses Dasarathy and Lin for motivation of obviousness, since Dasarathy provides evidence that in mild forms of steatosis (fatty liver), b-mode ultrasound results in significantly reduced sensitivity to measure fatty liver parameters, while Lin provides evidence that measuring backscatter coefficients from backscatter spectra can accurately diagnose and quantify hepatic steatosis.  Therefore, it would be obvious to substitute taking the parameters of the liver and kidney from b-mode imaging to determine fatty liver as disclosed by Tashiro, and instead use the backscatter spectrum method of Jenderka to take measurements from the liver and kidney based on the evidence provided by Dasarathy and Lin, and determine a relationship between what would be a liver spectrum and a kidney spectrum.  In both Tashiro and Jenderka, the data is derived from raw radiofrequency echo data.  Additionally, Applicant argues that the relationship concerns fat fractions instead of the more general term of “related to fatty liver disease”.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., fat fraction) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The examiner suggests with the current arguments to amend the claims to include fat fractions and also to include that the RF data is IQ (in-phase and quadrature) not where the data is in-phase and quadrature or radiofrequency data.

Applicant contends that a person of ordinary skill in the art would not have used the liver and kidney tissues of Tashiro for the ROls of Jenderka.  Jenderka teaches that the relative measures are based on the same tissue. A person of ordinary skill in the art would not have used RO ls in the kidney and liver for the relative measure of Jenderka since Jenderka teaches using the reference in the same tissue (e.g., whole prostate relative to part of prostate) to find backscatter, not NAFLD. (Page 8, Arguments).  The examiner respectfully disagrees.  As applicant agrees, in Jenderka for the explicit use case of the prostate, the whole prostate is used as a reference, and a diseased portion is designated as a region of interest for the backscatter measurements.  In the case of determining hepatorenal relationships, kidney is used as a reference.  Therefore this is a simple substitution of using Jenderka’s backscatter spectrum method for determining tissue state based on a hepatorenal relationship, and the reference would be the kidney, where the region of interest would be the liver.
For the reasons above, claim 1 remains rejected.  Independent claims 13 and 18 are rejected based on similar reasoning.  Dependent claims 2, 5-9, 12, 14-16, and 20 depend from the independent claims, and therefore are rejected because they inherit the deficiencies of claims 1, 13, or 18.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Milton Truong whose telephone number is (571)272-2158.  The examiner can normally be reached on 8:30 AM - 5:30 PM, MON-THUR; 8:30 AM - 4:30 PM, FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith M Raymond can be reached on (571) 270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MT/Examiner, Art Unit 3793                                                                                                                                                                                                        
/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793